                         IN THE UNITED STATES DISTRICT COURT              CLERK'SOFFICEU.S. OISTRICTCOURT
                                                                                  AT ABINGOON, VA
                        FOR THE WESTERN DISTRICT OF VIRGINIA                           FILED

                                                                               DEC 23 2020
MELINDA SCOTT,                )
Plaintiff                      )
V.                             )                                   Case No. 2:20cv14
                               )
WISE COUNTY DEPT.              )
of SOCIAL SERVICES,            )
et al                          )



         PLAINTIFF'S REPLY TO DEFENDANT'S "COMBINED MEMORANDUM"

     Defendant, by counsel, presents additional allegations, defenses and claims in response to

Plaintiff's Motion to Strike. Additionally, Defendant's "Combined Memorandum" asserts that

Plaintiff has not specified in her Motion to Strike which parts of her Motion to Strike address

specifically the "insufficient defenses", which parts are "impertinent", which parts are

"immaterial" content, and which parts are "scandalous" matters. Plaintiff replies to Defendant's

"Combined Memorandum" as follows:




             L       Utilizing a "Motion to Strike" in efforts to strike another Motion

                                      under the standard of Rulel2{f)


     Plaintiff asserts that a Motion with accompanying Memorandum can be addressed with a

     Motion to Strike under Rulel2(f) for the following reasons:


                                                                                                 1 of 14
                                                                                               2:20CV14
                                                         Plaintiff's Reply to Combined Memorandum
                          (A) A Motion is also a pleading generally



(1) Black's law dictionary defines a "pleading" as: "a formal document in which a party to a

   legal proceeding (esp. a civil lawsuit) sets forth or responds to allegations, claims, denials

   or defenses ". Mr. Moon's "Memorandum" that accompanies his "Motion to Set Aside

   Default" and the "Motion to Set Aside Default" qualify as pleadings under this definition.

   In both of these documents Defendant Moon sets forth allegations, claims, denials and

   defenses.

(2) When a Motion begins to set forth allegations, claims, denials, or defenses, rather than just

   highlighting technical content and rules, it is no longer just a Motion, it is also a pleading,

   generally speaking.




                 (B) Rule 7(b)(2) and Rule 10 treats Motions as Pleadings



(1) Rule 7(b)(2) states that motions are included under Rule 10 "form of pleadings" styling

   rules. Rule 7(b)(2) states that "the rules governing captions and other matters of form in

   pleadings apply to motions and other papers". Rule 10 sets forth "form of pleadings" and

   makes no separate mention of"Motions" separately.




                                                                                         2 of 14
                                                                                      2:20CV14
                                                      Plaintiffs Reply to Combined Memorandum
                           (C)Court granted discretion on Motion to Strike

                  for several different types of documents not listed under Rule7(a)




   (1) The legal standard in the Fourth District for ruling on a Motion to Strike under Rule12(f)

       for documents that are not listed under Rule 7(a) definition of "pleadings" is demonstrated

       in McLaughlin v Copeland and Adolphe v Option One Mortgage Corp.. The Fourth District

       has created a breadth of opportunity for Rule12(f) to be exercised on other forms of writing

       that may contain insufficient defenses, impertinent, immaterial, or scandalous statements.

   (2) In McLaughlin v Copeland the court decided that "Although affidavits technically do not

       constitute pleadings, courts have permitted affidavits to be challenged by motions to strike

       because the Federal Rules provide no other means to contest their sufficiency"

       (McLaughlin v Copeland, 435 F Supp. 513 - Dist. Court. D. Maryland 1977)(emphasis

       added). In the same way, if the Federal Rules provide no other means to contest the

       sufficiency of a Motion to Set Aside Default which contains content that is immaterial,

       impertinent or scandalous, or insufficient defenses, the court is granted the same discretion

       here. In McLaughlin the court ruled on a Motion to Strike against an (a) Appendix, (b)

       Affidavit, (c) Exhibit and (d) Attachments.

   (3) In Adolphe v Option One Mortgage Corp. the court ruled on a Motion to Strike against a

       "Notice of Interest" (Adolphe v Option One Mortgage Corp., WD North Carolina 2012).




   These rulings give this court plenty of flexibility to test the sufficiency of a Motion to Set Aside

Default under Rule12(f).
                                                                                               3 of 14
                                                                                            2:20CV14
                                                           Plaintiff's Reply to Combined Memorandum
      II.     Impertinent Content in Defendant's Motion to Set Aside Default and

                                   accompanying Memorandum



                        (A) Casting Plaintiff in "derogatory light"



(1) Defendant Moon's Motion to Set Aside Default attempts to cast Plaintiff in a derogatory

   light for being a pro-se litigant with some dismissals with the undertone that Plaintiff is

   incompetent and wasting judicial resources. In Asher & Simons, PA v. j2 Global Canada,

   Inc. the court stated that ""the disfavored character of Rule 12(f) is relaxed in the context

   of scandalous allegations," i.e., those that "improperly cast a derogatory light on

   someone. " (Asher & Simons, PA v. j2 Global Canada, Inc. 965 F. Supp. 2d 701-Dist. Court,

   D. MD2013).

(2) This court should relax the definition of "pleading" in order to prevent the Plaintiff from

   being cast in a derogatory light in Defendant's Motion to Set Aside Default and

   Memorandum.



            (B) Defendant's goal of casting the Plaintiff in a "derogatory light"

                           is to create prejudice against the Plaintiff



(I) The former cases the Plaintiff has filed that were dismissed against Defendant Moon, when

   taken out of context and void of fuller details, are immaterial to this case. Defendant, by

   counsel, raises them as what he calls the "backdrop" in order to prejudice the opinion of

   this court against her with an illogical correlation argument: "If those were dismissed, so
                                                                                         4 of 14
                                                                                      2:20CV14
                                                     Plaintiffs Reply to Combined Memorandum
   should this be". Of course, those are not the exact words that Defendant, by counsel, chose.

   Defendant, by counsel, stated that this court should look at this case "against this

   backdrop", these words being chosen, although devoid of factual context and fuller details,

   to create a false narrative about the Plaintiff. This was done to create a prejudicial bias

   against the Plaintiff and should not have been included in the Motion to Set Aside Default.




                            (C)Combined Memorandum similar



(1) Defendant, by Counsel, makes another attempt to insert impertinent material into his

   Combined Memorandum in order to cast Plaintiff in a "derogatory light". In Defendant' s

   "Combined Memorandum", Defendant Moon, by counsel, falsely states that Plaintiff Scott

   said that the Fourth Circuit' s rulings were "subjective". Defendant' s counsel is creating a

   false narrative against the Plaintiff in order to try to create bias against the Plaintiff by

   attempting to pit her against the court as someone allegedly disrespectful and hostile to

   judges.

(2) More accurately, what the Plaintiff said in her Motion to Strike was that the Defendant 's

   claims of having a meritorious defense were subjective.

(3) Defendant, by counsel, claims that Plaintiff Scott "castigated" a judge for dismissing a case

   for not pleading "every fact"(IV, 12). Plaintiff Scott did not castigate any judge for that

   decision. She simply described what happened. Again, Defendant, by counsel, is

   attempting to create a false narrative that the Plaintiff is overly critical toward judges in

   order to prejudice her in the eyes of the court.

                                                                                          5 of 14
                                                                                       2:20CV14
                                                      Plaintiff's Reply to Combined Memorandum
                         III.      Preiudicial Content and Actions against Plaintiff



    (1) In addition to the Defendant's counsel attempting to bias the court against the Plaintiff by
         casting her into a derogatory light, Defendant then denies any prejudice that the Plaintiff
         may incur as a result of the Motion to Set Aside Default being granted.
    (2) Firstly, the Defendant writes that the Plaintiff has to state every single possible outcome

         that could possibly ever happen in the future should impertinent content be allowed to

         remain within documents on the docket. There is no legal precedent for this and the

         Defendant cites no case law for their claim that Plaintiff must show an outline of every

         possible scenario that could possibly unfold from prejudicial content within the Motions

         and Memorandums. Prejudice, on its face, should be stricken and discouraged. It's obvious

         at face value that it is inherently incorrect to allow prejudicial content to be in a legal

         document.

    (3) Secondly, the Defendant again makes the assumption that the Plaintiff has to "prove the

         Defendant's liability"(,rI(b)). Plaintiff denies this. The Defendant was properly served and

         failed to respond. The Default has already been entered. Defendant's defenses in the

         Motion to Set Aside Default are insufficient as a matter of law 1 and the Plaintiff should not

         have to expend any more time or resources, nor incur any further stress or inconvenience,

         through the reversal of the Default entered by the Clerk.




1
  Upon testing the sufficiency of the Motion to Set Aside Default, even if the Plaintiff would later respond to the
"meritorious defenses" component of the Motion to Dismiss, the Defendant has not met the other components
necessary to relieve him of the Default entered. The Defendant has to demonstrate all S of the requirements to set
aside the Default: (1) a possible meritorious defense (2) promptness of the defaulting party (3) the personal
responsibility of the defaulting party (4) the prejudice to the other party and (5) whether there is a history of dilatory
action . Defendant cannot demonstrate he had a valid reason of "excusable neglect" for not responding. This
component alone is enough to deny the Motion to Set Aside Default.
                                                                                                          6 of 14
                                                                                                       2:20CV14
                                                                      Plaintiff's Reply to Combined Memorandum
             IV.      Insufficient Defenses in Defendant's Motion to Set Aside Default

                                       and "Combined Memorandum"



                   (A) Defendant's allegations of being victimized by Plaintiff Scott



    (1) There is no vexatious or malicious legal campaign against Mr. Moon. Mr. Moon is not a

        victim. He chose to use the Plaintiffs name and photo for his business without the

        Plaintiffs permission since March 2017. That is the tort of Appropriation and a cause of

        Action under Va Code 8.01-40. Prior to March 2017 Ms. Scott never heard of Joshua

        Moon. She had no prior interactions with Mr. Moon that would prompt him to use her name

        and photo for his business.

    (2) In fact, it is Defendant Moon who has had a hostile pattern of behavior toward Plaintiff

        Scott. On April 2, 2017 Mr. Moon was sent an email by Ms. Scott requesting the removal

        of her name and photo from his website. He responded to the email and refused with

        cussing and ill-mannered words 1• This is a pattern of behavior for Mr. Moon toward several

        members of society. He responded to New Zealand elected official's requests to remove

        video footage of a terrorist shooting from his website with cussing and hostile words 2 •




1
  In the email reply Defendant Moon told the Plaintiff: "It's amazing how if you had taken thirty
seconds to not be a [redacted curse word] banshee you'd have all the sympathy and help you'd
need, but now I am not doing [redacted curse word] for you and nor am I obligated to".
2
  This story was published in a British newspaper, "Daily Mail". The title of the article is "Founder
of American website publishes scathing email sent to New Zealand police". In this article they
state: "Moon went on to sign off his email saying: 'I don't give a single solitary f+'*k what section 50
of your f+'***t law say about sharing your email. F**k you and f+'*k your s***hole country.'" (Link:
https://www.dailymaiLco.uk/)
                                                                                                7 of 14
                                                                                             2:20CV14
                                                            Plaintiff's Reply to Combined Memorandum
      (3) Plaintiff Scott has filed valid causes of action against Defendant Moon. They were not

          dismissed because Plaintiff Scott didn't have a cause of action. They were dismissed

          because (a) Plaintiff Scott did not have the legal knowledge at those times to convey her

          legal injuries correctly on paper and (b) Plaintiff Scott did not clearly express to the court' s

          satisfaction the reason Defendant Moon did not qualify for immunity under CDA Section

          230 in prior lawsuits. If Plaintiff Scott would re-file her Appropriation case against Joshua

          Moon with the former pleading errors corrected, she could easily get a judgment in her

          favor. If there was no valid cause of action here in this case Mr. Moon would have been

          able to file a Demurrer. The cause of action here is apparent.




                                (B) Motion to Strike is not a dilatory action



      ( 1) Defendant, by counsel, claims that Plaintiff Scott has filed a Motion to Strike as a "dilatory

          action". Plaintiff denies this. The legal standard in the Fourth Circuit is that "A motion to

          strike is timely if made by a party before responding to the pleading" (Adolphe v Option

          One Mortgage Corp. , WD North Carolina 2012). Here Plaintiff Scott has filed her Motion

          to Strike prior to her full Response 3 .




3
    Plaintiff Scott also clearly stated in her Motion to Strike that a response was to follow
                                                                                                   8 of 14
                                                                                                2:20CV14
                                                              Plaintiff's Reply to Combined Memorandum
                (C)Defendant Moon was served properly under Virginia and

                                Florida State law for businesses




    (1) Plaintiff Scott clearly stated in her complaint that Defendant Moon is a business owner of

       the website "KiwiFarms.net" (i!66, 76). He runs "KiwiFarms.net" as a business owner.

       Mr. Moon is the sole owner of the business. As a sole proprietor he is one and the same as

       "Lolcow, LLC". Defendant Joshua Moon can be served as an LLC 5 .

    (2) Under Virginia law, an LLC business can be served according to Va Code §8.01-299. The

       address Defendant Moon publishes on his website is a business address. As noted in the

       delivery of summons by the Marshal, it is his "electronic mailbox" with a "third party"

       officer whom Mr. Moon has designated to receive his mail for him and bring it to him as a

       business owner. Under Va Code §8.01-299(1) this is valid service.

    (3) This is also valid service under Florida law. Under Florida law, an LLC is required to have

       a registered agent. Defendant Moon does not have a registered agent. Florida law provides

       that:


               "If service cannot be made on a registered agent of the limited liability company

               because of failure to comply with chapter 605 or because the limited liability




5
  Defendant Moon has always held himself out to be an LLC. On his website he labels his business
"Lolcow, LLC". He was formerly registered in Florida as "Lolcow, LLC" . On March 17, 2019
Joshua Moon published on Kiwi Farms the following statement: "My company is contained within
a Florida company. If you need an address to send physical documents to this works. Lolcow LLC
913     Beal    Pkwy      NW,     Suite A-1017,       Fort Walton Beach, FL             32547."
(https://kiwifarms.net/threads/2019-03-17-new-zealand-police-we-would-like-to-preserve-any-
posts-and-technical-data-incl uding-ip-addresses-email-addresses-etc. 54 376/)
                                                                                             9 of 14
                                                                                          2:20CV14
                                                         Plaintiff's Reply to Combined Memorandum
           company does not have a registered agent, or if its registered agent cannot with

           reasonable diligence be served, process against the limited liability company,

           domestic or foreign, may be served:" ...

                          . . . (b)   On a manager of a manager-managed limited liability

                          company; or

                          (c)     If a member or manager is not available during regular
                          business hours to accept service on behalf of the limited liability

                          company, he, she, or it may designate an employee of the limited

                          liability company to accept such service. After one attempt to serve

                          a member, manager, or designated employee has been made, process

                          may be served on the person in charge of the limited liability

                          company during regular business hours. (FL Statute 48-062)

                          (emphasis added)



(4) By creating a business address in the manner that Defendant Moon has created it, both the

   employee of the "Qwik Pack and Ship" and the unnamed "third party" qualify as "an

   employee of the limited liability company to accept such service" under FL Statute 48-062.




                                                                                         10 of 14
                                                                                       2:20CV14
                                                       Plaintiffs Reply to Combined Memorandum
                                        (C) Defendant Moon is at fault



    ( 1) As of this date Defendant Moon still has provided no explanation at all for how the

        Summons and Complaint that was received by his employees did not get into his hands as

        well. He has shown no valid "excusable neglect ". In order to be consistent and enforce the

        standards of the Fourth District in Colleton Preparatory Academy and Park Corp., this

        court should deny Defendant's Motion to Set Aside Default.




                                   V.       Other matters before this court



               (A)Plaintiff did not attack Counsel's character in her Motion to Strike



    (1 ) Defendant's counsel states in the "Combined Memorandum" that Plaintiff makes "a few

        pages of allegations .. . at counsel, rather than the substantive or syntactical merits or

        demerits of the motions that have been filed" (IV, 13) (emphasis added). Plaintiff denies

        that she has responded to the Motion to Dismiss. She also denies that she made allegations

        at counsel. Rule 9(b) allows a litigant to plead "malice, intent, knowledge and other

        conditions of a person' s mind" generally. Plaintiff's words in describing the motive of

        Defendant' s narrative about her pro-se capabilities are relevant in testing the sufficiency of

        the Motion to Set Aside 5 .



5
  Counsel also contends that Plaintiff Scott made a comment on line demonstrating the intent to report him to the
BAR association. On Friday, September 11, 2020, Plaintiff Scott conferred with Defendant's counsel through email
to communicate that she had no plans at any time to do so.
                                                                                                     11 of 14
                                                                                                   2:20CV14
                                                                  Plaintiff's Reply to Combined Memorandum
                   (B) Online Internet Comments attributed to Plaintiff



(1) In the "Combined Memorandum" Defendant attributes comments on KiwiFarms.net to the

   Plaintiff in footnote 2. Since no discovery has been served upon the Plaintiff yet in this

   case Defendant cannot properly attribute this comment by pointing to any set of facts

   established before this court. The "Combined Memorandum" is not the appropriate place

   for "Requests for Admissions".




         (C) Defendant's request to adjudicate the Motion to Dismiss Premature



(1) Defendant, by counsel, has requested for this court to rule on his Motion to Dismiss before

   the deadline of December 31, 2020 granted by this court to the Plaintiff for response has

   arrived.

(2) Plaintiff Scott clearly stated in her Motion to Strike that she intended to respond to the

   Motion to Dismiss separately and is well within her legal rights to do so. "A motion to

   strike is timely if made by a party before responding to the pleading" (Adolphe v Option

   One Mortgage Corp. , WD North Carolina 2012). A Motion to Strike can come before a

   fuller Response filed separately.

(3) Plaintiff Scott never presented her Motion to Strike as her full response.

(4) Defendant, by counsel, claims in his "Combined Memorandum" that Plaintiff Scott has

   already responded to his Motion to Dismiss. Plaintiff denies this claim.



                                                                                         12 of 14
                                                                                       2:20CV14
                                                      Plaintiff's Reply to Combined Memorandum
                           (D) Plaintiff's motions, replies and responses



   (1) As stated in Plaintiff's Motion to Strike, Plaintiff intends to respond to Defendant's Motion

       to Dismiss separately before the December 31, 2020 deadline. Her response will be mailed

       to the courthouse before the December 31 deadline.




   WHEREFORE, Plaintiff requests this honorable court completely stnke Defendant's Motion

to Set Aside Default for the aforementioned reasons and proceed with scheduling a hearing as

previously ordered.


   Alternatively, if this court should allow or grant any part or all of the Defendant's Motion to

Set Aside Default, Plaintiff respectfully moves this court to rule on her Motion to Strike so that

she may prepare a response to Defendant's Motion to Dismiss with only pertinent sections

included, and with enough time to respond before the December 31 , 2020 deadline.




RESPECTFULLY SUBMITTED,



~?¢=
Melinda Scott, pro-se
PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu
540-692-2342


                                                                                           13 of 14
                                                                                          2:20CV14
                                                         Plaintiff's Reply to Combined Memorandum
"   .

                                   CERTIFICATE OF SERVICE




    I hereby certify that I have both mailed a copy ofthis MOTION TO STRIKE to the Defendant, by

    counsel, Matthew D. Hardin, VSB #87482 1725 I Street NW, Suite 300 Washington, DC 20006
                                                  14
    and at matthewdhardin@gmail.com on this /'/        day of DEC., 2020.




                                                                             Melinda Scott, pro-se


                                                                      PO BOX 1133-2014PMB87


                                                                            Richmond, VA 23218


                                                                               mscottw@gmu.edu


                                                                                    540-692-2342




                                                                                           14 of 14
                                                                                          2:20CV14
                                                          Plaintiffs Reply to Combined Memorandum
                                                                                                                                                                                                        f- .   .......--=..   -~   ;. : ·   'i~\J: ·\-r,..~~~·. ,~ :. .~, ...   , '<; ;.   ...   ,."·;·~. "": ..... ,.. ,.          ~-   ..;--




                                                                                                                                                                                                                                                                                                                                   '

                                                                                                                                                                                                                                                                                                               •


                                                                                                  iz   I_
                                                                                                                                 7019 2280
                                                                                                                                 "      . 0002 1508 7075
                                                                                                                                                      . ' ....
                                                                                                                                                       ~'            ...,
                                                                                                                                                                            \         .a
                                                                                                                                                                                      UNJTEDST4T£S
                                                                                                                                                                                     190ST4LSEIIVICE•


                                                                                                                                                                                                                              11111/1
                                                                                                                                                                                                                                                                          U.S. P~STAGE PAID
                                                                                                                                                                                                                                                                          FCM L ENV
                                                                                                                                                                                                                                                                         COEB RN , VA
                                                                                                                                                                                                                                                                         24230
                                                                                                                                                                                                                                                                         DEC 1~i..20
                                                                                                                                                                                                                                                                         AMOUro

          ~ii
                     .
                'i~·..
                              "                                                                   .• • , ' "11/
                                                                                                                                                                                            1000
                                                                                                                                                                                                                                     24210                                        $4.95
                                                                                                                                                                                                                                                                        R2305K143155-03
          .~f~\;. ,
                ~-
                ~
           .. .. ):~                   -1.•




                                                         .
                                                    lh'·:'.;:




                                 .... -
                                                                              .•._,"-
                                                                                                                                                                     •·
                                                                                             ~"


                                                                                                                                            . Wf stt\rVl
                                                                                                                                                  D s-tY\ck of VA
                                   ~-




                    .~ ""
                      a••·




                                                                                                                                                                                                                                                                                                                                         £




                                                                                                                                 . . : . P(\'lN: C\t~L
                             '.:;."'                                  ;.F
                                                                            ....
                                                                                        "'        j
                                                                                                            f ·:   . "" •·" ~-
                                                                                                                                         iio w fV\c, '1n ~- f<-m. I o'i
                     . '
                     1:
                             -                                                                                                                   A-l'i,V\~dr1 VA                    ~'2---1D
                                                                                                                                                                                                                                                                                                                   • ~..:.":<. $. ~·~·);.,...,
                                                                                                                                                                 >              "
                                                                                                                                                                                                                                                                     ...'Ii
                             .~,!'~;;~~
                                                                                                                     \'
                                                                                                                                                                                                                                                                              ....
                                                                                                                                                                                                                                                                          ;.,,_




    ..

         ,1,


'
                                              ·,.




                                        ;




                                       ...-         -,.;._..,;;,;..
